                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FINISHMASTER, INC. and AXALTA                     Case No. 2:19-cv-0516-JDW
 COATING SYSTEMS, LLC,

                Plaintiffs

        v.

 BARBER’S BODY SHOP, INC and
 CHARLES BARBER,

                Defendants


                                            ORDER

       AND NOW, this 11th day of March, 2020, upon consideration of Plaintiffs’ Motion For

Attorneys’ Fees and Costs (ECF No. 31), and for the reasons set forth in the Court’s accompanying

Memorandum, the Court ORDERS as follows:

       1.     Plaintiffs’ Motion For Attorneys’ Fees and Costs (ECF No. 31) is GRANTED;

       2.     Defendants are ordered to pay Plaintiffs the sum of Thirty-Three Thousand Three

              Hundred One dollars and Seventy-Two cents ($33,301.72) in attorneys’ fees and

              costs; and

       3.     The Clerk of Court shall close this case for statistical purposes.




                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
